DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Applicant’s argues that because Clements has a method of aligning and making up the joint between the lifting plug and the drill pipe and focuses on the lift sub handling assembly, and Storm does not disclose how the plug might be held in the elevator while allowing for rotation, it would not have been obvious to add the bore of Storm to Clements. This is not persuasive since adding the bore to Clements would still allow for manual rotation if necessary with the bar as taught by Storm. Applicant also argues that the bore would be added to the upper flange of Clements unless hindsight was used but this is not persuasive since the bore in Storm is provided at the flange just above the connection with the drill pipe, which would equate to intermediate flange 230 of Clements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, 15, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20170088401 A1), hereinafter Clem, in light of Storm (US 2624609 A).
With respect to claim 11, Clements discloses a lifting plug for lifting a tubular column in a gas and/or oil production well, the plug comprising: a body (combination 200, 220, 230) and a thread (210) at an axial end of the body to cooperate by screwing with a threaded portion (310) of a tubular element (300) of the tubular column, the body including a cylindrical surface (200) configured to be disposed in a jaw (33) of an oil platform elevator (100), the body including two outer flanges, including an upper flange (220) and an intermediate flange (230), such that the cylindrical surface of the body is disposed between the two outer flanges (shown in figs. 6, 8), the upper flange forming a shoulder against which the elevator jaw is configured to bear (shown in figs.7 8).
However, Clem fails to disclose a bore through the lower flange of the lift plug as claimed.
Nevertheless, Storm discloses a bore 17 which allows a rod to pass through two different points of a lower flange 11 of a lift plug (bore extends through the entire diameter of flange 11 as shown by the dashed lines in the right side of figs. 1, 4), wherein the handling bore includes a first orifice opening radially outwards relative to a longitudinal axis of the body, wherein the handling bore includes a second orifice opening radially outwards relative to a longitudinal axis of the body, the second orifice being diametrically opposite the first orifice (figs. 1, 4, Storm). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a bore through the lower flange of the lift plug of Clem in order to allow insertion of a bar or lever for turning the plug as taught by Storm (col. 2 ll. 40-42) and since this is the 
With respect to claims 14 and 15, Clem discloses wherein the upper flange is disposed at a second end of the plug body, opposite the axial end adjacent to the thread, relative to a longitudinal axis of the body, wherein the intermediate flange is disposed between the cylindrical surface and the thread (shown in figs. 6, 8, Clem).
With respect to claims 18, 21, and 22, Clem discloses wherein the body is hollow and open via the two longitudinal ends thereof, wherein the lifting plug 1s made of one piece, and wherein the thread is formed on an outer perimeter of an external surface of the body (shown in figs. 6, 8).
Claims 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clem and Storm as applied to claims 11 and 18 above, and further in view of Bull (US 20140262335 A1).
With respect to claims 16 and 17, Clem does not specifically disclose the diameters of the cylindrical surface and tubular element, though they appear to be about equal.
Nevertheless, Bull discloses wherein the outer diameter of the cylindrical surface of a lifting plug is equal to that of drill pipe (table in pgph. 31, pgphs. 3, 23, 28), which is what is being manipulated by the lift plug of Clem.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the outer diameter of the cylindrical surface of Clem equal to that of the drill pipe as taught by Bull in order to allow the elevator to handle the drill pipe or the lift plug as taught by Bull (pgph. 28) and since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claims 19 and 20, while Clem appears to show the space between the flanges being greater than the length of the thread, and greater than 1.5 times the length, this is not specifically disclosed. 
Nevertheless, Bull discloses that the length of the component 1 is 36 inches and the length of N is 4 inches and the length of member 2, which includes the thread, is 7 inches (pgphs. 23, 26), wherein the unthreaded portion is 2.5 inches (pgph. 26, fig. 2b), which leaves 4.5 inches of threaded portion on the lift plug. The portion between flanges of the lift plug is therefore 36 inches minus the 7 inches of element 2 minus 4 inches of the nubbin N which leaves 25 inches and the thread is 4.5 inches so the portion is much greater than 1.5 times longer than the threaded portion which meets the claimed limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made used a space between flanges greater than 1.5 times the length of the thread in Clem as taught by Bull since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and since Clem already appears to show this in figs. 6, 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/25/2022